Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15th 2021 has been entered.
 
	Claims Status:
	Claims 32-53 are pending.
	Claims 32-37 are withdrawn from consideration.
	Claims 38-48 and 51-53 are amended.
	Claims 38-53 are being examined as follow:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 38-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 38, the limitation “…wherein an optical element is placed in the optical path of the laser beam or the optical path of the Gauss-Bessel laser such that a symmetry of the Gauss-Bessel intensity profile of the Gauss-Bessel intensity profile of the Gauss-Bessel laser beam is disrupted to form an asymmetric Gauss-Bessel laser beam localized in the workpiece…” is indefinite, it is unclear how disrupting “a symmetry of the Gauss-Bessel intensity profile of the Gauss-Bessel laser beam” - a narrower limitation to form an “asymmetric Gauss-Bessel laser beam” - a boarder limitation, clarification is required. it is suggested that applicant to unify the terms between “asymmetric Gauss-Bessel laser beam” or “an asymmetric Gauss-Bessel intensity profile of the Gauss-Bessel laser beam”, and “symmetric Gauss-Bessel laser beam” or “a symmetric Gauss-Bessel intensity profile of the Gauss-Bessel laser beam”.
Claim 39-53 are rejection for dependence of the above rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 38-39 and 49-53 are rejected under 35 U.S.C 103 as being unpatentable over Bhuyan et al (US2015/0299018A1 previously cited), in view of Barnekov et al (US5578229 previously cited) and further in view of Ortner et al (US2016/0031745A1 previously cited).
Regarding claim 38, Bhuyan discloses a device (#1 laser processing system, Bhuyan fig. 1) for processing a workpiece(#3 transparent sample, Bhuyan fig.1), comprising: 
a laser source (#5 laser system, Bhuyan fig.1) for generating a laser beam (refer as “laser beam” annotated on Bhuyan fig.1 shown below), 
an optical system (#7 optical system, Bhuyan fig.1), for forming a Gauss-Bessel laser beam having a Gauss-Bessel intensity profile (laser beam #14, Bhuyan fig.1) from the laser beam (refer as “laser beam” annotated on Bhuyan fig.1 shown below) and localizing the Gauss-Bessel laser beam (laser beam #14, Bhuyan fig.1) in the workpiece (#3 transparent sample, Bhuyan fig.1) to form a damage region (refer as “damage region” annotated on Bhuyan fig.1 shown below) in the workpiece (#3 transparent sample, Bhuyan fig.1) along a beam propagation direction (direction of laser beam #14, Bhuyan fig. 1), wherein the workpiece (#3 transparent sample, Bhuyan fig.1) is transparent to the Gauss-Bessel laser beam (laser beam #14, Bhuyan fig.1), 
a positioning mechanism (#9 X-Y-Z translation mechanism, refer to Bhuyan Par.0084) comprising a second movable stage (#9 X-Y-Z translation mechanism, refer to Bhuyan Par.0084) controlled by a controller (refer to Bhuyan paragraph 0013 for “control unit”), the second movable stage (#9 X-Y-Z translation mechanism, refer to Bhuyan Par.0084) being coupled to the workpiece (#3 transparent sample, Bhuyan fig.1) to displace the workpiece (#3 transparent sample, Bhuyan fig.1) and the Gauss-Bessel laser beam (laser beam #14, Bhuyan fig.1) with respect to each other, so that a plurality of damage regions (refer as “damage region” annotated on Bhuyan fig.1 shown below) are created in a predefined trajectory (refer to Bhuyan fig. 24 and 25) in order to form a cutting or breaking plane (refer to Bhuyan fig. 24 and 25) of the workpiece (#3 transparent sample, Bhuyan fig.1), 
wherein an optical element (#11 Bessel-like beam shaping optical system, Bhuyan fig.1) is placed in the optical path (the beam path of laser beam #14 start from laser system #5 to the transparent sample #3) of the laser beam (#14 laser beam, Bhuyan fig. 1) or the optical path (the beam path of laser beam #14 start from laser system #5 to the transparent sample #3) of the Gauss-Bessel laser beam (laser beam #14, Bhuyan fig.1)  having an circular shape (refer to Bhuyan fig.24) in a plane perpendicular (refer to “X and Y axis” in Bhuyan fig.24) to a laser beam propagation direction (refer as the direction of the laser beam #14) and inducing a damage region (refer as “damage region” annotated on Bhuyan fig.1 shown below) having an #14 laser beam, Bhuyan fig. 1) propagation direction (direction of #8 optical beam path), and
wherein the positioning mechanism (#9 X-Y-Z translation mechanism, refer to Bhuyan Par.0084) is configured to perform a controlled displacement of the workpiece (#3 transparent sample, Bhuyan fig.1) and the Gauss-Bessel laser beam (laser beam #14, Bhuyan fig.1) relative to each other such that the damaged regions having the elongated shape form among the plurality of damage regions (refer as “damage region” annotated on Bhuyan fig.1 shown below and fig. 24) are induced longitudinally one after another along the predefined trajectory (separation line #700, Bhuyan fig. 24) of the cutting or breaking plane (refer to “X and Y axis” in Bhuyan fig.24) in the workpiece (#3 transparent sample, Bhuyan fig.1) (refer to Bhuyan Figs 1, 24 and 25 shown below, also Paragraph 0084, ).

    PNG
    media_image1.png
    458
    356
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    397
    368
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    538
    436
    media_image3.png
    Greyscale

However, Bhuyan does not disclose a first movable stage, the first movable stage being coupled to the optical system; the optical element in place of the optical path such that a symmetry of the Gauss-Bessel intensity profile of the Gauss- Bessel laser beam is disrupted to form an asymmetric Gauss-Bessel laser beam having an asymmetric Gauss-Bessel intensity profile localized in the workpiece; the asymmetric Gauss-Bessel laser beam having an elongated shape in a plane perpendicular to a laser beam propagation direction.
	Barnekov discloses a device (refer to Barnekov fig. 3a) comprises: a first movable stage (refer to “first movable stage” annotated in Barnekov fig.3a), the first movable stage (refer to “first movable stage” annotated in Barnekov fig.3a) being coupled to the optical system (refer to “optical system” annotated in Barnekov fig.3a); an optical element disrupted The focal lengths of the first and second lenses may be asymmetric or not equal…” and Col 3 line 3-4 cited: “…shown an advantageous cutting speed can be attained by using asymmetric cone angles or focal lengths…”].

    PNG
    media_image4.png
    383
    480
    media_image4.png
    Greyscale

	Ortner discloses the use of special lenses to form lancet-like shape  of laser beam from circular cross sectional shape of laser beam (refer to Ortner Paragraph 0069 cited: “…To promote a formation of gaps in the direction of breaking face 20 it is useful to choose cross-sectional shapes of the laser beam which are elongated or have a larger dimension in the intended breaking direction. Such cross-sectional shapes are illustrated in FIGS. 3, 4, and 5. The elliptical cross-sectional shape may be obtained based on an originally circular cross-sectional shape of the laser beam by combining cylindrical lenses. The lancet-like shape of FIG. 4 and the drop shape of FIG. 5 of the beam cross section can be obtained by special lenses. These shapes promote cleaving cracks and gaps in the direction of the intended breaking line 20…” and Ortner fig. 4).

    PNG
    media_image5.png
    218
    575
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified Bhuyan’s device with a first movable stage, the first movable stage being coupled to the optical system; the optical element in place of the optical path such that a symmetry of the Gauss-Bessel intensity profile of the Gauss- Bessel laser beam is disrupted to form an asymmetric Gauss-Bessel laser beam having an asymmetric Gauss-Bessel intensity profile localized in the workpiece, in order to provide the an advantageous cutting speed can be attained by using asymmetric cone angles or focal lengths [refer to Barnekov Col 3 line 3-4 cited: “…shown an advantageous cutting speed can be attained by using asymmetric cone angles or focal lengths…”].	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bhuyan’s device with the use of special lenses to form lancet-like shape  of laser beam from circular cross sectional shape of laser beam, as taught by Ortner, in order to promote a formation of gaps in the direction of breaking (refer to Ortner Paragraph 0069 cited: “…To promote a formation of gaps in the direction of breaking face 20 it is useful to choose cross-sectional shapes of the laser beam which are elongated or have a larger dimension in the intended breaking direction. Such cross-sectional shapes are illustrated in FIGS. 3, 4, and 5. The elliptical cross-sectional shape may be obtained based on an originally circular cross-sectional shape of the laser beam by combining cylindrical lenses. The lancet-like shape of FIG. 4 and the drop shape of FIG. 5 of the beam cross section can be obtained by special lenses. These shapes promote cleaving cracks and gaps in the direction of the intended breaking line 20…” and Ortner fig. 4).

Regarding claim 39, the modification of Bhuyan, Barnekov and Ortner discloses substantially all features set forth in claim 38, Bhuyan further discloses the laser source (#5 laser system, Bhuyan fig.1) directs the laser beam (refer as “laser beam” annotated on Bhuyan fig.1 shown below) to the optical system (#7 optical system, Bhuyan fig.1), a laser pulse duration and a laser pulse energy of the laser beam (refer as “laser beam” annotated on Bhuyan fig.1 shown below) being selected to exceed a material damage threshold of the workpiece (#3 transparent sample, Bhuyan fig.1) (Examiner noted: Since Bhuyan’s laser beam generate a material damage on the workpiece, therefore the “selection of pulse duration and pulse energy” are inherent with the result of the damage).
	Bhuyan or Barnekov does not discloses the use of ultrashort pulse Gaussian laser beam as laser source.
	Ortner discloses the use of ultrashort pulse laser beam as laser source [refer to Ortner abstract cited: “…The method includes generating aligned filament formations extending transversely through the workpiece along an intended breaking line using ultra-short laser pulses…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lawson device with the use of ultrashort pulse laser beam as laser source, as taught by Ortner, in order to provide alternating focusing and defocusing of the laser beam and high-intensity laser light beam [ refer to Ortner Par.0007 cited: “…high-intensity ultra-short laser pulses is exploited to produce a filament due to the alternating focusing and defocusing of the laser beam. Accordingly, a filament is a passage of small diameter produced by a high-intensity laser light beam…”].

Regarding claim 49, the modification of Bhuyan, Barnekov and Ortner discloses substantially all features set forth in claim 38, Bhuyan further discloses the optical element (#11 Bessel-like beam shaping optical system, Bhuyan fig.1) is a transparent plate (refer to Bhuyan fig.1 the shape of the #11).

Regarding claim 50, the modification of Bhuyan, Barnekov and Ortner discloses substantially all features set forth in claim 49, Bhuyan further discloses the transparent plate (#11 Bessel-like beam shaping optical system, Bhuyan fig.1) comprises a planar input surface opposite a planar output surface (refer to Bhuyan fig.1 the shape of the #11).

Regarding claim 51, the modification of Bhuyan, Barnekov and Ortner discloses substantially all features set forth in claim 38, Bhuyan further discloses the optical element is a first optical element (#11 Bessel-like beam shaping optical system, Bhuyan fig.1) placed in the optical path (the beam path of laser beam #14 start from laser system #5 to the transparent sample #3)  of the laser beam (#14 laser beam, Bhuyan fig. 1) or the optical path the beam path of laser beam #14 start from laser system #5 to the transparent sample #3) of the Gauss-Bessel laser beam (#14 laser beam, Bhuyan fig. 1); 
a second optical element (objective #13, Bhuyan fig. 1) is placed in the optical path (the beam path of laser beam #14 start from laser system #5 to the transparent sample #3)  of the laser beam (#14 laser beam, Bhuyan fig. 1) or the optical path (the beam path of laser beam #14 start from laser system #5 to the transparent sample #3) of the Gauss-Bessel laser beam (#14 laser beam, Bhuyan fig. 1); and 
the first optical element (#11 Bessel-like beam shaping optical system, Bhuyan fig.1) is disposed between the laser source (#5 laser system, Bhuyan fig.1) and the second optical element (objective #13, Bhuyan fig. 1).

	Regarding claim 52, the modification of Bhuyan, Barnekov and Ortner discloses substantially all features set forth in claim 51, Bhuyan already discloses the optical element is a first optical element placed in the optical path of the laser beam or the optical path of the Gauss-Bessel laser beam in claim 51.
	Bhuyan does not disclose a second optical element is configured to convert the asymmetric Gaussian laser beam to the asymmetric Gauss-Bessel laser beam having the asymmetric Gauss-Bessel intensity profile.
Barnekov further discloses a second optical element is configured to convert the asymmetric Gaussian laser beam to the asymmetric Gauss-Bessel laser beam having the asymmetric Gauss-Bessel intensity profile [refer to Barnekov Col 2 line 65-66 cited: “…The focal lengths of the first and second lenses may be asymmetric or not equal…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a lens of Bhuyan by including a second optical element is configured to convert the asymmetric Gaussian laser beam to the asymmetric Gauss-Bessel laser beam having the asymmetric Gauss-Bessel intensity profile, as taught by Barnekov, , as it is well known that duplication of parts are well within a person skilled in the art, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), in order to further disrupt the symmetry of the beam.

	Regarding claim 53, the modification of Bhuyan, Barnekov and Ortner discloses substantially all feature set forth in claim 51, Bhuyan already discloses the first optical element is configured to convert a symmetric Gaussian laser beam to an asymmetric Gaussian intensity profile laser beam in claim 51 rejection.
	Bhuyan does not disclose a second optical element is configured to convert the symmetric Gauss-Bessel laser beam to the asymmetric Gauss-Bessel laser beam having the asymmetric Gauss-Bessel intensity profile.
	Barnekov further discloses a second optical element is configured to convert the symmetric Gauss-Bessel laser beam to the asymmetric Gauss-Bessel laser beam having the asymmetric Gauss-Bessel intensity profile [refer to Barnekov Col 2 line 65-66 cited: “…The focal lengths of the first and second lenses may be asymmetric or not equal…”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a lens of Bhuyan by including a second optical element is configured to convert the symmetric Gauss-Bessel intensity profile laser beam to the asymmetric Gauss-Bessel profile laser beam having the asymmetric Gauss-In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), in order to further disrupt the beam.

Claim 39 is rejected under 35 U.S.C 103 as being unpatentable over Bhuyan et al (US2015/0299018A1 previously cited), in view of Barnekov et al (US5578229 previously cited), further in view of Ortner et al (US2016/0031745A1 previously cited) and further in view of Lawson (US5521352 previously cited).
Regarding claim 39, the modification of Bhuyan, Barnekov and Ortner discloses substantially all features set forth in claim 38, Bhuyan further discloses the laser source (laser system #5, Bhuyan fig. 1) directs a laser beam (laser beam #14 from laser system #5, Bhuyan fig.1) to the optical system (#7 optical system, Bhuyan fig.1), a laser pulse duration and a laser pulse energy of the laser beam (laser beam #14 from laser system #5, Bhuyan fig.1) being selected to exceed a material damage threshold of the workpiece (#3 transparent sample, Bhuyan fig.1) (Examiner noted: Since Bhuyan’s single beam generate a material damage on the workpiece, therefore the “selection of pulse duration and pulse energy” are inherent with the result of the damage).
Bhuyan or Barnekov does not discloses the use of ultrashort pulse Gaussian intensity profile laser beam as laser source.
Ortner discloses the use of ultrashort pulse laser beam as laser source [refer to Ortner abstract cited: “…The method includes generating aligned filament formations extending transversely through the workpiece along an intended breaking line using ultra-short laser pulses…”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bhuyan’s device with the use of ultrashort pulse laser beam as laser source, as taught by Ortner, in order to provide alternating focusing and defocusing of the laser beam and high-intensity laser light beam [ refer to Ortner Par.0007 cited: “…high-intensity ultra-short laser pulses is exploited to produce a filament due to the alternating focusing and defocusing of the laser beam. Accordingly, a filament is a passage of small diameter produced by a high-intensity laser light beam…”].

Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Bhuyan et al (US2015/0299018A1 previously cited) in view of Barnekov et al (US5578229 previously cited), further in view of Ortner et al (US2016/0031745A1 previously cited) and further in view of Lee et al (US2014/0076869A1 previously cited).
	Regarding claim 40, the modification of Bhuyan, Barnekov and Ortner discloses substantially all features set forth in claim 49, Bhuyan, Barnekov or Ortner does not disclose the transparent plate is arranged to create the asymmetry Gauss-Bessel intensity profile of the Gauss-Bessel laser beam to form the asymmetric Gauss- Bessel laser beam by introducing an additional optical path for part of the Gauss- laser beam with respect to the other part of the Gauss-Bessel laser beam.
	Lee discloses the transparent plate (beam number controller 220) is arranged to create the asymmetry Gauss-Bessel intensity profile of the Gauss-Bessel laser beam to form the asymmetric Gauss-Bessel laser beam by introducing an additional optical path for part of the Gauss-Bessel laser beam with respect to the other part of the Gauss-Bessel As shown in FIG. 3, the beam number controller 220 includes a beam blocking device 221 for partially blocking the plurality of sub-laser beams 2 and a location controller 222 for controlling a location of the beam blocking device 221…”] (it is noted: partially block the laser beam, therefore form a asymmetric intensity profile laser beam).

    PNG
    media_image6.png
    597
    417
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bhuyan’s device with the transparent plate is arranged to create asymmetry of the Gauss-Bessel laser beam to form the asymmetric Gauss- Bessel laser beam by introducing an additional optical path for part of the Gauss- Bessel laser beam with respect to the other part of the Gauss-refer to Lee abstract).

	Regarding claim 41, the modification of Bhuyan, Barnekov and Ortner discloses substantially all features set forth in claim 49, Bhuyan, Barnekov or Ortner does not disclose the transparent plate is placed in the optical path of the Gauss-Bessel laser beam for partial coverage of the Gauss- Bessel laser beam for splitting the Gauss-Bessel laser beam into asymmetric parts, the asymmetric parts forming the asymmetric Gauss-Bessel intensity profile of the asymmetric Gauss-Bessel laser beam.
	Lee discloses the transparent plate (beam number controller 220, Lee fig.) is placed in the optical path of the Gauss-Bessel laser beam (sub laser beam 2, Lee fig.3) for partial coverage of the Gauss-Bessel laser beam (sub laser beam 2, Lee fig.3) for splitting the Gauss-Bessel laser beam (sub laser beam 2, Lee fig.3) into asymmetric parts (the area that is not covered by a beam blocking device 221, Lee fig.3), the asymmetric parts (the area that is not covered by a beam blocking device 221, Lee fig.3) forming the asymmetric Gauss-Bessel intensity profile of  the asymmetric Gauss-Bessel laser beam (the sub laser beam 2 that are not covered by beam blocking device 221, Lee fig.3). 

    PNG
    media_image6.png
    597
    417
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Bhuyan’s device with the transparent plate is arranged to create asymmetry of the Gauss-Bessel laser beam to form the asymmetric Gauss- Bessel laser beam by introducing an additional optical path for part of the Gauss-Bessel laser beam with respect to the other part of the Gauss-Bessel laser beam, as thought by Lee, in order to provide the improved processing speed; promptly control of laser beam and forming various patterns of the processing target (refer to Lee abstract).

	Regarding claim 42, the modification of Bhuyan, Barnekov and Ortner discloses substantially all features set forth in claim 49, Bhuyan, Barnekov or Ortner does not disclose the transparent plate is positioned in the optical path of the laser beam or the optical path of the Gauss-Bessel laser beam covering part of the laser beam or the Gauss-Bessel laser beam.
	Lee discloses the transparent plate (beam number controller 220, Lee fig.) is positioned in the optical path of the laser beam (sub laser beam 2, Lee fig.7)  or the optical path of the Gauss-Bessel intensity profile laser beam covering part of the laser beam (sub laser beam 2, Lee fig.7)  or the Gauss-Bessel intensity profile laser beam, where the covered and uncovered parts of the laser beam (sub laser beam 2, Lee fig.3)  or the Gauss-Bessel intensity profile laser beam are symmetrical, so that the uncovered part of the laser beam (sub laser beam 2, Lee fig.3)  or the Gauss-Bessel intensity profile laser beam passes directly past the transparent plate whereas the covered part of the laser beam (sub laser beam 2, Lee fig.3)  or the Gauss-Bessel intensity profile laser beam passes through the transparent plate (beam number controller 220, Lee fig.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhuyan’s device with the transparent plate is positioned in the optical path of the laser beam or the optical path of the Gauss-Bessel laser beam covering part of the laser beam or the Gauss-Bessel laser beam, where the covered and uncovered parts of the laser beam or the Gauss-Bessel e laser beam are symmetrical, as taught by Lee, in order to provide the improved processing speed; promptly control of laser beam and forming various patterns of the processing target (refer to Lee abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhuyan’s device with where the In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Since the applicant does not state what problem solve or benefit of such limitation, one of ordinary skill in the art would have expected applicant’s invention to perform equally well with modified Bhuyan’s teaching.

	Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Bhuyan et al (US2015/0299018A1 previously cited) in view of Barnekov et al (US5578229 previously cited), further in view of Ortner et al (US2016/0031745A1 previously cited) and further in view of Achtenhagen (US2008/0310465A1previously cited).
	Regarding claim 43, the modification of Bhuyan, Barnekov and Ortner discloses substantially all features set forth in claim 49, Bhuyan, Barnekov or Ortner does not disclose the transparent plate a first zone and a second zone of different thickness, which is placed in the optical path of the laser beam or the optical path of the Gauss-Bessel laser beam such that the laser beam or the Gauss-Bessel laser beam is split into a first part and a second part, where the first part passes through the first zone of the transparent plate and the second part passes through the second zone of the transparent plate.
	Achtenhagen discloses the transparent plate (beam conditioning lenses 408, Achtenhagen fig.4) a first zone (refer to the “thin zone” annotated in Achtenhagen fig. 4) and a second zone (refer to the “thick zone” annotated in Achtenhagen fig. 4) of different thickness, which is placed in the optical path of the laser beam (refer as “laser” in Achtenagen Par.0035) or the optical path of the Gauss-Bessel laser beam such that the laser beam or the Gauss-Bessel laser beam is split into a first part and a second part, where the first part (refer as “second beam part” annotated on Achtenhagen fig.4) passes through the first zone (refer to the “thin zone” annotated in Achtenhagen fig. 4) of the transparent plate and the second part (refer as “second beam part” annotated on Achtenhagen fig.4) passes through the second zone (refer to the “thick zone” annotated in Achtenhagen fig. 4) of the transparent plate (beam conditioning lenses 408, Achtenhagen fig.4).

    PNG
    media_image7.png
    272
    750
    media_image7.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhuyan’s device with the transparent plate a first zone and a second zone of different thickness, which is placed in the optical path of the laser beam or the optical path of the Gauss-Bessel laser beam such that the laser beam or the Gauss-Bessel laser beam is split into a first part and a second part, where the first part passes through the first zone of the transparent plate and the second part passes through the second zone of the transparent plate, as taught by Achtenhagen, in order to provide a mean to condition the laser beam [refer to Achtenhagen Par.0035 cited: “…for example, by a collimating lens 406, beam conditioning lenses 408, a mode matching lens 410, as well as other beam conditioning techniques…”].

	Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Bhuyan et al (US2015/0299018A1 previously cited) in view of Barnekov et al (US5578229 previously cited), further in view of Ortner et al (US2016/0031745A1 previously cited) and further in view of Zhiglinsky et al (US5418803 previously cited).
	Regarding claim 44, the modification of Bhuyan, Barnekov and Ortner discloses substantially all features set forth in claim 49, Bhuyan, Barnekov or Ortner does not disclose the transparent plate comprises a first zone and a second zone of different refractive index placed in the optical path of the laser beam or the optical path of the Gauss-Bessel laser beam such that the laser beam or the Gauss-Bessel laser beam is split into a first part and a second part, where the first part passes through the first zone of the plate and the second part passes through the second zone of the plate.
	Zhiglinsky discloses the transparent plate (active medium 150, Zhiglinsky fig. 10) comprises a first zone (active medium portion 175, Zhiglinsky fig. 10) and a second zone (active medium portion 185, Zhiglinsky fig. 10) of different refractive index placed in the optical path of the laser beam (λ1, λ2 and λ3, , Zhiglinsky fig. 10) or the optical path of the Gauss-Bessel laser beam such that the laser beam (λ1, λ2 and λ3, Zhiglinsky fig. 10) or the Gauss-Bessel laser beam is split into a first part (λ1, , Zhiglinsky fig. 10)  and a second part ( λ2 , Zhiglinsky fig. 10), where the first part (λ1, , Zhiglinsky fig. 10) passes through the first zone (active medium portion 175, Zhiglinsky fig. 10) of the plate and the second part ( λ2 , Zhiglinsky fig. 10) passes through the second zone (active medium portion 185, Zhiglinsky fig. 10) of the plate (active medium 150, Zhiglinsky fig. 10).

    PNG
    media_image8.png
    445
    868
    media_image8.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhuyan’s device with the transparent plate comprises a first zone and a second zone of different refractive index placed in the optical path of the laser beam or the optical path of the Gauss-Bessel laser beam such that the laser beam or the Gauss-Bessel laser beam is split into a first part and a second part, where the first part passes through the first zone of the plate and the second part passes through the second zone of the plate, as taught by Zhiglinsky, in order to reduce complexity, also enhanced and controllable spectrum [refer to Zhiglinsky Col 2 line 28-31 cited: “…In view of the reducing the complexity, it is therefore desirable to develop polychromatic or white light lasers not only having a simple cavity structure, but also having an enhanced and controllable spectrum.…”] . 

Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Bhuyan et al (US2015/0299018A1 previously cited), in view of Barnekov et al (US5578229 previously cited), further in view of Ortner et al (US2016/0031745A1 previously cited)and further in view of Popp (US2007/0053632A1 previously cited).
	Regarding claim 45, the modification of Bhuyan, Barnekov and Ortner discloses substantially all features set forth in claim 38, Bhuyan further discloses the positioning mechanism (#9 X-Y-Z translation mechanism, refer to Bhuyan Par.0084) comprises a linear motion stage (#9 X-Y-Z translation mechanism, refer to Bhuyan Par.0084) to which the workpiece (#3 transparent sample, Bhuyan fig.1) is attached; the linear motion stage (#9 X-Y-Z translation mechanism, refer to Bhuyan Par.0084) is controlled by the controller (refer as “control unit” in Paragraph 0193), and the positioning of the plurality of damage regions (refer to Bhuyan fig. 24) in the workpiece (#3 transparent sample, Bhuyan fig.1) at a certain displacement distance (refer to Bhuyan fig. 24) is controlled by the linear motion stage (#9 X-Y-Z translation mechanism, refer to Bhuyan Par.0084) moving the workpiece (#3 transparent sample, Bhuyan fig.1).
	Bhuyan does not discloses the positioning mechanism comprises a rotary stage, to which the optical element is attached, and wherein the rotary stage is controlled by the controller, the controller receiving commands from a computer according to the predefined trajectory of the cutting or breaking plane such that the direction of trajectory of the cutting or breaking plane is controlled by the rotary stage rotating the optical element.	
Barnekov further discloses the positioning mechanism comprises a moveable supports (refer to “moveable support” in Barnekov Col 4 line 57), to which the optical element (refer to “lasers 16 and 18 and lenses 22 and 24” in Barnekov Col 4 line 56) is attached, and wherein the moveable supports is controlled by the controller, the controller receiving lasers 16 and 18 and lenses 22 and 24 being mounted on movable supports whose movement is controlled by computer 12…”] according to the predefined trajectory of the cutting or breaking plane such that the direction of trajectory of the cutting or breaking plane is controlled by the moveable supports moving the optical element [refer to Barnekov Col 4 line 53-61 cited: “…Movable support 26 moves the board 32 relative to lenses 22 and 24 and laser beams 20 and 21. Alternatively, board 30 could be stationary with lasers 16 and 18 and lenses 22 and 24 being mounted on movable supports whose movement is controlled by computer 12 to achieve the desired cutting path 42 and resultant cut pieces 36a-f. These alternative embodiments are schematically illustrated in FIGS. 3a and 3b with arrows indicating the movement of components…”].

    PNG
    media_image9.png
    267
    500
    media_image9.png
    Greyscale

	Popp discloses the use of rotary coupling to attach optical element [refer to Popp abstract cited: “…An optical rotary joint comprises means for coupling-in or coupling-out light, and an optical derotating system. The derotating system may be a Dove prism or an Abbe-Koenig prism …”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhuyan’s device with the positioning mechanism comprises a moveable supports, to which the optical element is attached, and wherein the moveable supports is controlled by the controller, the controller receiving commands from a computer according to the predefined trajectory of the cutting or breaking plane such that the direction of trajectory of the cutting or breaking plane is controlled by the moveable supports moving the optical element, as taught by Barnekov, in order to provide the computerized controlled operation of the device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhuyan’s device with the use of rotary coupling to attach optical element, as taught by Popp, In order to improve reflection at a reflecting face or faces of the derotating element, the reflecting faces are coated with an optically transparent material having a refractive index that is lower than the refractive index of the derotating element (refer to Popp abstract).

Regarding claim 46, the modification of Bhuyan, Barnekov and Ortner discloses substantially all features set forth in claim 38, Bhuyan further discloses the positioning mechanism (#9 X-Y-Z translation mechanism, refer to Bhuyan Par.0084) comprises a linear motion stage (#9 X-Y-Z translation mechanism, refer to Bhuyan Par.0084) to which the workpiece (#3 transparent sample, Bhuyan fig.1) is attached; the linear motion stage (#9 X-Y-Z translation mechanism, refer to Bhuyan Par.0084) is controlled by the controller (refer as “control unit” in Paragraph 0193), and the positioning of the plurality of damage regions (refer to Bhuyan fig. 24) in the workpiece (#3 transparent sample, Bhuyan fig.1) at a certain refer to Bhuyan fig. 24) is controlled by the linear motion stage (#9 X-Y-Z translation mechanism, refer to Bhuyan Par.0084) moving the workpiece (#3 transparent sample, Bhuyan fig.1).
Bhuyan does not discloses the positioning mechanism comprises a Dove prism attached to a rotary stage, and wherein the rotary stage is controlled by the controller, the controller receiving commands from a computer according to the predefined trajectory of the cutting or breaking plane such that the direction of trajectory of the cutting or breaking plane is controlled by the rotary stage rotating the optical element.	
	Barnekov further discloses the positioning mechanism comprises a moveable supports (refer to “moveable support” in Barnekov Col 4 line 57), to which the optical element (refer to “first optical element” annotated in Barnekov fig. 3a shown below) is attached and place behind a second optical element (lens 24, Barnekov fig.3a), and wherein the moveable supports is controlled by the controller, the controller receiving commands from a computer [refer to Barnekov Col 4 line 56-58 cited: “…lasers 16 and 18 and lenses 22 and 24 being mounted on movable supports whose movement is controlled by computer 12…”] according to the predefined trajectory of the cutting or breaking plane such that the direction of trajectory of the cutting or breaking plane is controlled by the moveable supports moving the optical element [refer to Barnekov Col 4 line 53-61 cited: “…Movable support 26 moves the board 32 relative to lenses 22 and 24 and laser beams 20 and 21. Alternatively, board 30 could be stationary with lasers 16 and 18 and lenses 22 and 24 being mounted on movable supports whose movement is controlled by computer 12 to achieve the desired cutting path 42 and resultant cut pieces 36a-f. These alternative embodiments are schematically illustrated in FIGS. 3a and 3b with arrows indicating the movement of components…”].

    PNG
    media_image9.png
    267
    500
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    506
    600
    media_image10.png
    Greyscale

	Popp discloses the use of rotary stage and a Dove prism as the first optical element attach to the rotary stage [refer to Popp abstract cited: “…An optical rotary joint comprises means for coupling-in or coupling-out light, and an optical derotating system. The derotating system may be a Dove prism or an Abbe-Koenig prism …”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhuyan’s device with the positioning mechanism comprises a moveable supports, to which the optical element is attached, and wherein the moveable supports is controlled by the controller, the controller receiving commands from a computer according to the predefined trajectory of the cutting or breaking plane such that the direction of trajectory of the cutting or breaking plane is controlled by the moveable supports moving the optical element, as taught by Barnekov, in order to provide the computerized controlled operation of the device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhuyan’s device with the use of rotary stage and a Dove prism as the optical element attach to the rotary stage, as taught by Popp, In order to improve reflection at a reflecting face or faces of the derotating element, the reflecting faces are coated with an optically transparent material having a refractive index that is lower than the refractive index of the derotating element (refer to Popp abstract).

Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Bhuyan et al (US2015/0299018A1 previously cited), in view of Barnekov et al (US5578229 previously cited), further in view of Ortner et al (US2016/0031745A1 previously cited), further in view of Popp (US2007/0053632A1 previously cited) and further in view of Deshi (US2005/0274702A1 previously cited).
	Regarding claim 47, the modification of Bhuyan, Barnekov, Ortner and Popp discloses substantially all features set forth in claim 46, Bhuyan, Barnekov, Ortner or Popp does not disclose comprising a quarter wave phase plate placed between the optical element and the Dove prism along the direction of propagation of the laser beam or the Gauss-Bessel laser beam, the quarter wave phase plate changing the polarization state of the laser beam to circular.
	Deshi discloses comprising a quarter wave phase plate (retardation plate 201, Deshi fig.10 and Par.0102) placed between the optical element (lens 202, Deshi fig. 10 and Par.0102) and the Dove prism (lens 200, Deshi fig. 10 and Par.0102) along the direction of propagation of the laser beam (laser beam 24, Deshi fig. 10 and Par.0102) or the Gauss-Bessel laser beam, the quarter wave phase plate (retardation plate 201, Deshi fig.10 and Par.0102) changing the polarization state of the laser beam (laser beam 24, Deshi fig. 10 and Par.0102) to circular [refer to Deshi fig.10 and Par 0102, cited: “…The laser beam 24 is passed through a polarization conversion module 7A to change the polarization state of the laser beam along the axis of the laser beam profile. In FIG. 10 a novel yet simple technique is proposed for radial polarization modulation. The first biconvex lens 200 focuses the collimated laser beam into a tightly convergent beam 24A. As illustrated in FIG. 10, light rays of a convergent beam travel different optical path lengths when they transmit a birefringent/retardation plate 201. The retardation plate 201 can be a half-wave plate or a quarter-wave plate. The light rays at the central part of the beam travel shorter distance than those at the edge. Consequently, the polarization state is partially or completely modulated into radial, depending on the beam convergence and properties of the birefringent plate. The laser beam 24B is collimated by the lens 202. The lens 200 and 202 can be of the type positive or negative lens and may be combined like a telescope.…”]

    PNG
    media_image11.png
    443
    576
    media_image11.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhuyan’s device with comprising a quarter wave phase plate placed between the optical element and the Dove prism along the direction of propagation of the laser beam or the Gauss-Bessel intensity profile laser beam, the quarter wave phase plate changing the polarization state of the laser beam to circular, as taught by Deshi, in order to provide significantly improves the machining quality and throughput [refer to Deshi Par.0102 cited: “…comprising a quarter wave phase plate placed between the optical element and the Dove prism along the direction of propagation of the laser beam or the Gauss-Bessel intensity profile laser beam, the quarter wave phase plate changing the polarization state of the laser beam to circular.…”].

	Regarding claim 48, the modification of Bhuyan, Barnekov, Ortner and Popp discloses substantially all features set forth in claim 46, Bhuyan, Barnekov, Ortner or Popp does not disclose comprising a half wave phase plate placed between the optical element and the Dove prism along the direction of propagation of the laser beam or the Gauss-Bessel intensity profile laser beam.
	Deshi discloses comprising a half wave phase plate (retardation plate 201, Deshi fig.10 and Par.0102) placed between the optical element (lens 202, Deshi fig. 10 and Par.0102) and the Dove prism (lens 200, Deshi fig. 10 and Par.0102) along the direction of propagation of the laser beam (laser beam 24, Deshi fig. 10 and Par.0102) or the Gauss-Bessel intensity profile laser beam [refer to Deshi fig.10 and Par 0102, cited: “…The laser beam 24 is passed through a polarization conversion module 7A to change the polarization state of the laser beam along the axis of the laser beam profile. In FIG. 10 a novel yet simple technique is proposed for radial polarization modulation. The first biconvex lens 200 focuses the collimated laser beam into a tightly convergent beam 24A. As illustrated in FIG. 10, light rays of a convergent beam travel different optical path lengths when they transmit a birefringent/retardation plate 201. The retardation plate 201 can be a half-wave plate or a quarter-wave plate. The light rays at the central part of the beam travel shorter distance than those at the edge. Consequently, the polarization state is partially or completely modulated into radial, depending on the beam convergence and properties of the birefringent plate. The laser beam 24B is collimated by the lens 202. The lens 200 and 202 can be of the type positive or negative lens and may be combined like a telescope.…”].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bhuyan’s device with comprising a quarter wave phase plate placed between the optical element and the Dove prism along the direction of propagation of the laser beam or the Gauss-Bessel intensity profile laser comprising a quarter wave phase plate placed between the optical element and the Dove prism along the direction of propagation of the laser beam or the Gauss-Bessel intensity profile laser beam, the quarter wave phase plate changing the polarization state of the laser beam to circular.…”].

Response to Amendment
With respect to the Drawing Objection: the applicant’s clarification/argument filed on November 15th 2021 that overcame the Drawing objection in the previous office action. 
With respect to the Notification of 112f: the applicant’s amendment filed on November 15th 2021 that overcame the Notification of 112f in the previous office action. 
With respect to the Rejection 112a: the applicant’s amendment filed on November 15th 2021 that overcame the Rejection 112b in the previous office action.
With respect to the Rejection 112b: the applicant’s amendment, clarification and argument filed on November 15th 2021 that overcame the Rejection 112b in the previous office action. However, new 112b issue is raised.
Response to Argument
Applicant's arguments filed November 15th 2021 have been fully considered but they are not persuasive as the following reasons:
The applicants argue: “…The Examiner relies on Barnekov as allegedly teaching the claim recitation "an optical element is placed in the optical path of the laser beam or the optical path of the Gauss-Bessel intensity profile laser beam such that a symmetry of the Gauss-Bessel intensity profile laser beam is disrupted to form an asymmetric Gauss-Bessel intensity profile laser beam localized in the workpiece," based on the statement in Barnekov that "[t]he focal lengths of the first and second lenses may be asymmetric or not equal." (Barnekov, col. 2, lines 65-66). In other words, the Examiner is equating these differing focal lengths to an optical element that forms an asymmetric Gauss-Bessel intensity profile beam. However, two beams focused by two lenses having differing focal points does not form an asymmetric Gauss-Bessel laser beam…”, Remark Page 7.
The examiner's response: The applicant's arguments above are not persuasive, because :
	It is noted that the features upon which applicant relies are not recited in the rejected claim. Although the claims are interpreted in light of the specification, limitation from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the interpretation of “intensity profile” is boarder than applicant’s interpretation or the specification, the rejected claim does not clarify what is considered as an “intensity profile”. What in “a Gauss-Bessel laser beam” is related to “Gauss-Bessel intensity profile”? The relationship between “Gauss-Bessel laser beam” and “Gauss-Bessel intensity profile” can be any relationship, which why it is rejected with prior art Barnekov’s “focal lengths of the first and second lenses”.
	Furthermore, the limitation “asymmetric Gauss-Bessel laser beam” is also board and the rejected claim does not clarify what is “asymmetric” in the “Gauss-Bessel laser beam”. it Gauss-Bessel laser beam”, such as prior art Barnekov’s “focal lengths of the first and second lenses” cause two different focal lengths “Gauss-Bessel laser beam” hence “asymmetric Gauss-Bessel laser beam”.

The applicants argue: “…the asymmetric Gauss-Bessel laser beam having an elongated shape in a plane perpendicular to a laser beam propagation direction…”, and all argument related to the newly amended limitation.
The examiner's response: The applicant's arguments above are mooted, because the new 103 rejection over Bhuyan et al (US2015/0299018A1 previously cited), in view of Barnekov et al (US5578229 previously cited) and further in view of Ortner et al (US2016/0031745A1 previously cited).
Ortner discloses the use of special lenses to form lancet-like shape  of laser beam from circular cross sectional shape of laser beam (refer to Ortner Paragraph 0069 cited: “…To promote a formation of gaps in the direction of breaking face 20 it is useful to choose cross-sectional shapes of the laser beam which are elongated or have a larger dimension in the intended breaking direction. Such cross-sectional shapes are illustrated in FIGS. 3, 4, and 5. The elliptical cross-sectional shape may be obtained based on an originally circular cross-sectional shape of the laser beam by combining cylindrical lenses. The lancet-like shape of FIG. 4 and the drop shape of FIG. 5 of the beam cross section can be obtained by special lenses. These shapes promote cleaving cracks and gaps in the direction of the intended breaking line 20…” and Ortner fig. 4).

    PNG
    media_image5.png
    218
    575
    media_image5.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEONG JUEN THONG whose telephone number is (571)272-6930. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 

/YEONG JUEN THONG/Examiner, Art Unit 3761                                                                                                                                                                                                        January 11th 2021
/JOEL M ATTEY/Primary Examiner, Art Unit 3763